Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth the calculation of an angle “based on an equation that uses a difference in gain between the first gain and the second gain” as well as “solving the equation.”  The applicant is attempting to claim and an all “equations” that use respective gains from antennas.  The specification does not enable the full scope of the claims.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the applicant is attempting to extend the scope of the claims to all methods of resolving the problem of solving an undefined equation for determining a reception angle.  However, the specification is limited to an algorithm set forth on pages 11 and 12 of the specification.  Moreover, the algorithm in the specification does not sufficiently enable one of ordinary skill in the art to make and/or use the subject matter therein.  First, it is not clear where the formula associated with the directional characteristics of the directional antenna, e.g. DRi(α) = 10log10(cos(α)2),  comes from or is derived from or how it represents “directional characteristics.”  As the understood definition of directivity in terms of an antenna are conventionally understood as being represented by the maximum radiation intensity of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims set forth the calculation of an angle “based on an equation that uses a difference in gain between the first gain and the second gain” as well as “solving the equation.”  However, the metes and bounds of the “equation” are not clearly and distinctly defined in the claims and as such no discernible meaning can be understood with respect to what the equation is or what the scope of the equation encompasses.  Since the scope of the equation is undefined in the claims, it is not possible to define what the solution of such equation is or encompasses.  Thus, the claims fail to clearly and distinctly define the subject matter.
The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
Additionally, the claim language regarding the calculation of the reception angle “based on an equation . . . in order to equate a difference in reception power between the first reception power and the second reception power to the reception angle” fails to clearly and distinctly 
Claim 5 remains indefinite. The language “a number of transformations of the angle” lacks clarity since the meaning of transformation of an angle is not understood.  Also, it is unclear what “reflections of the angle” and “rotations of the angle” is supposed to mean or encompass.  Moreover, it is unclear in what manner the number of transformations or the uncertainty are related to calculated reception angle with respect to the “equation” set forth in claim 1. 
Claim Rejections - 35 USC § 102
Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marquis et al (WO02095441, translation previously included).
Marquis et al (WO02095441)  ​disclose a console 200 which includes an antenna system 202 having at least two directional antennas 204, 206 (which may be a larger number if it is desired to improve the performance of the console), as well as an omnidirectional antenna 208. Thus, four directional antennas are suggested by Marquis et al.  Each of the antennas 204, 206... 208 of the antenna system 202 is associated with a corresponding receiver circuit 214, 216... 218 for outputting a demodulated reception signal. This clearly discloses a first antenna 208 having a first reception characteristic and generating a first reception signal having a first reception power, wherein the first antenna is an omnidirectional antenna and the first reception characteristic is a first gain that is constant as reception direction varies.  Such a second 204/third 206/fourth (unlabeled) antenna having a respective second/third/fourth reception characteristic, and generating a respective second/third/fourth reception signal having a respective second/third/fourth reception power, wherein the respective second/third/fourth antenna is a directional antenna and the second/third/fourth reception characteristic is a respective second/third/fourth gain that varies as reception direction varies.  FIG. 3 exemplifies the reception characteristics R, G and D of the omni-directional antenna and the first and second directional antennas respectively. The reception directional characteristic of each respective second/third/fourth antenna is different.  A code recognition circuit 220 identifies identification information data associated with the received signals.  An analog/digital converter 222, associated with the microprocessor 224, compares, as will be explained below, the relative level of the signals picked up by the different antennas coming from the same beacon. The console compares the levels of the fields received by each of the antennas and an indicator means of the console comprise means for comparing with each other the relative levels of the specific signals simultaneously received by each of the antennas, and for delivering in response, to the user of the console, corresponding guidance information and is thus representative of calculating a reception angle of a receive radio signal from the transmitter based on computing the difference in power between respective antennas to solve for the reception angle, which would be indicative of the guidance information.  The relative levels of the signals, which is a computation of the differences between received levels provides information that equates to the direction of incidence, i.e. the reception angle. A microprocessor 224 first outputs information about the proximity of the transmitter beacon to an identifying speaker 230 or display 232. The proximity, i.e. relationship of distance, is based on the change in the power thus suggesting the use of “reception power.”  The reception direction .
Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al (WO02095441, translation included).
Marquis et al set forth the claimed subject matter as set forth above.  
Regarding the arrangement of the antennas vertically on top each other, since FIG. 3 of Marquis et al exemplifies the plurality of antenna patterns sharing the same phase center “O”, it would have been obvious to one having ordinary skill in the art to arrange the antennas in a vertical stack so as to remove any errors due to the offset of phase centers for the respective plurality of antennas and their radiation patterns.
Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive.
The applicant argues that the claims have been amended to recite more details of the equations shown on pages 10 and 11.  The claim language of claim 1 has been amended to set forth that the calculating of the reception angle is “based on an equation that uses a difference in gain between the first gain and the second gain . . . the reception angle being computed by: computing the difference in power by subtracting the second reception power from the first reception power and solving the equation for the reception angle.” Marquis et al clearly compare the reception power of the received signal at the plurality of antennas at least in the sense of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al (3,702,946) disclose a direction finding antenna system that uses a comparison of received signal strength in decibels via logarithmic amplifiers 32d-38d which receive the signals from the detectors and convert them to a voltage which corresponds to a logarithm value which when differenced with a logarithm value of the signal in the other antenna with which it is aligned, will determine accurately the position of a radio-frequency source signal along the axis of the antenna pair. This difference will be in linear relation to the received signal deviation from system boresight.  FIG. 4 exemplifes the conventionality of the reception characteristics of a pair of antennas and the relationship between the RSS (DB) values and a reception angle α which is expressed by the equations (1), (2), and (3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646